 



Exhibit 10.35
Participant: [NAME]
No. of Shares: [XXXX]
BREEZE-EASTERN CORPORATION
Restricted Stock Award Agreement
     This Agreement is entered into as of this ___ day of
                                        , by and between Breeze-Eastern
Corporation, a Delaware corporation (the “Company”), and the undersigned
participant in the Company’s 2006 Long Term Incentive Plan (the “Participant”).
RECITALS

  A.   Pursuant to the Company’s 2006 Long Term Incentive Plan the (“Plan”), the
Incentives and Compensation Committee of the Company (the “Committee”) has
authorized an award to Participant of shares of the Company’s Common Stock, par
value $.01 per share (the “Restricted Stock”).     B.   Pursuant to the Plan,
the Committee has determined that the Restricted Stock to be so awarded shall be
issued subject to certain conditions and restrictions, which conditions and
restrictions are set forth in this Agreement.

     THEREFORE, in consideration of the covenants herein set forth, the parties
agree as follows:

  1.   Award; Acceptance of Award. Subject to the terms and conditions contained
herein, the Company shall issue to Participant, as an award pursuant to the Plan
and without payment by Participant of any consideration therefor,
                     shares of Restricted Stock, having a fair market value on
the date of the award of $                     per share and Participant hereby
accepts such award.     2.   Forfeiture of Restricted Stock Upon Termination of
Employment. In the event that Participant ceases to be a full-time employee of
the Company or any corporation a majority of the voting stock of which is owned
directly or indirectly by the Company (a “Subsidiary”) for any reason whatsoever
(including without limitation by reason of the termination of such employment by
the Company or a Subsidiary with or without cause, by reason of disability,
death or retirement or by reason of Participant leaving the employ of the
Company or a Subsidiary voluntarily), then a portion (determined as hereinafter
set forth) of the shares of Restricted Stock awarded pursuant to this Agreement
shall thereupon automatically, and without further notice, demand, period of
time or legal or administrative proceeding, be forfeited and canceled, and all
right, title and interest therein of Participant shall terminate and expire,
without payment by the Company or any Subsidiary of any consideration therefor
and without any liability on the part of the Company or any Subsidiary. Such
forfeiture provisions shall apply as follows:

 



--------------------------------------------------------------------------------



 



  (a)   If the Participant so ceases to be such an employee on or after
                    ,                      (the “Award Date”) but prior to that
date which occurs one year thereafter (the “First Anniversary Date”), 100% of
the total number of shares of Restricted Stock awarded pursuant to this
Agreement shall be so forfeited and canceled;     (b)   If the Participant so
ceases to be such an employee on or after the First Anniversary Date but prior
to that date which occurs two years after the Award Date (the “Second
Anniversary Date”), then 66-2/3% of the total number of shares of Restricted
Stock awarded pursuant to this Agreement shall be so forfeited and canceled;    
(c)   If the Participant so ceases to be such an employee on or after the Second
Anniversary Date but prior to that date which occurs three years after the Award
Date (the “Third Anniversary Date”), then 33-1/3% of the total number of shares
of Restricted Stock awarded pursuant to this Agreement shall be so forfeited and
canceled; and     (d)   If the Participant remains a continuous full-time
employee of the Company or a Subsidiary until the Third Anniversary Date, then
none of the shares of Restricted Stock awarded pursuant to this Agreement shall
be forfeited or canceled.

      For purposes of the foregoing, the Participant shall not lose his or her
status as a full-time employee of the Company or a Subsidiary by reason of time
away from such employment as a result of authorized vacation, authorized leave
of absence, and leave by reason of sickness or disability of not longer than
three consecutive months (or such longer period as the Committee may
specifically permit, in its sole discretion, in any particular instance upon
written request by the Participant to do so).         Notwithstanding the
foregoing, the Participant may elect to extend the period during which shares of
Restricted Stock are subject to forfeiture and cancellation (the “Restriction
Period”) as follows. If the Participant desires to extend the Restriction
Period, the Participant shall deliver to the Company a written request that the
Restriction Period be extended for a specified period or until a specified
event. Such election shall be subject in each case to the Committee’s approval
and to such terms as are determined by the Committee, all in its sole
discretion. The Committee shall notify the Participant of its approval and such
terms as have been determined by the Committee, or of its disapproval (as the
case may be), within 30 days of its receipt of the Participant’s written request
to extend the Restriction Period. Subject to any exceptions adopted by the
Committee, each request must generally be made at least twelve months prior to
the applicable date, set forth above in this Section 2, upon which shares of
Restricted Stock may no longer be forfeited or canceled.     3.   Forfeiture
Procedures. If, pursuant to Sections 2 or 7 of this Agreement, any shares of
Restricted Stock are forfeited and canceled, such forfeiture and cancellation
shall be documented pursuant to the appropriate one of the following procedures:

2



--------------------------------------------------------------------------------



 



  (a)   If a certificate or certificates representing the number of shares of
Restricted Stock so forfeited and canceled are in the possession of the Company
pursuant to Section 4 hereof, then the officer of the Company having custody of
such certificate shall, forthwith upon the occurrence of the event resulting in
such forfeiture and cancellation, transmit such certificates to the Company’s
transfer agent and registrar (or, if the Company has no such transfer agent or
registrar, then to the appropriate officer of the Company) with information as
to the number of shares so forfeited and canceled and, if the certificates
evidence a number of shares greater than the amount to be so canceled, with
instructions that a certificate representing the shares not so canceled be
issued in the name of the Participant; and     (b)   If, pursuant to the
provisions of Sections 2 or 7 of this Agreement, any shares of Restricted Stock
are forfeited and canceled and the Company does not have in its possession a
certificate or certificates representing the shares so forfeited and canceled,
then the Participant shall, upon written demand from the Company, furnish to the
Company a certificate duly endorsed and assigned to the Company representing the
number of shares of Restricted Stock so forfeited and canceled and, upon its
receipt thereof, the Company shall follow the procedures indicated in the
preceding paragraph.

      The Participant agrees to provide the Company, upon its request therefor,
with one or more stock assignments separate from certificate, executed by the
Participant without completing the information as to share amount transferred or
name of transferee, and with such other and further instruments of assignment or
other documents which may be reasonably required in order to implement the
forfeiture and cancellation provisions of Sections 2 and 7 of this Agreement.  
  4.   Issuance of Restricted Stock; Retention of Certificate by Company. Within
a reasonable time after the execution of this Agreement by the Company and the
Participant, the Company shall issue, in the name of the Participant as the
registered holder thereof, certificates representing, in the aggregate, the
number of shares of Restricted Stock awarded pursuant to Section 1 hereof. At
the time of such issuance and at all times thereafter, the Company shall deliver
to Participant, upon the Participant’s request, one or more certificates (in
such denominations as the Participant may direct) representing in the aggregate
a number of shares of Common Stock which does not at any time exceed the number
of shares not subject to forfeiture and cancellation under Section 2 hereof.
Certificates representing the remaining shares of Restricted Stock awarded
hereunder (which shares are subject to possible forfeiture and cancellation
pursuant to Section 2 hereof) shall be retained in the custody of the Secretary
or any Assistant Secretary of the Company (or any other officer of the Company
designated by the Board of Directors of the Company) for the purpose of
implementing the forfeiture and cancellation provisions of this Agreement.    
5.   Stock Splits, Stock Dividends, Mergers and Reorganizations. If, at any time
or from time to time when there are shares of Restricted Stock subject to
forfeiture and cancellation under Section 2 hereof:

3



--------------------------------------------------------------------------------



 



  (a)   There is any stock dividend or liquidating dividend of cash and/or
property, stock split or other change in the character or amount of any of the
outstanding securities of the Company; or     (b)   There is any consolidation,
merger or sale of all, or substantially all, of the assets of the Company; then,
in such event, any and all new, substituted or additional securities or other
property to which the Participant is entitled by reason of his or her ownership
of the shares of Restricted Stock which are so subject to forfeiture and
cancellation shall be immediately and similarly subject to such forfeiture and
shall be included in the words and treated as “Restricted Stock” for all
purposes of such forfeiture provisions and all other terms and conditions hereof
with the same force and effect as the original shares of Restricted Stock
subject to such forfeiture provisions.

      Notwithstanding the above, upon the dissolution or liquidation of the
Company or upon any reorganization, merger or consolidation in which the Company
does not survive, the forfeiture and cancellation provisions of Section 2 shall
terminate as to any shares of Restricted Stock not previously forfeited and
canceled pursuant to such provisions.     6.   Indemnification of Company. The
Participant hereby agrees to indemnify the Company and to hold the Company
harmless from and against any loss, liability, cost or expense, including
attorneys’ fees and expenses, which the Company may incur or to which the
Company may be subject by any reason of or based upon the fact that the Company
has custody of any certificates representing Restricted Stock retained in
accordance with Section 4 hereof and that such stock, or any right, title or
interest therein, may become involved in any legal, administrative or
arbitration proceeding.     7.   Transfer or Hypothecation of Stock. The
Participant agrees that he or she will not transfer, sell, pledge, assign or in
any other way hypothecate, alienate or dispose of any shares of Restricted Stock
awarded under this Agreement so long as such shares are subject to forfeiture
and cancellation under Section 2 hereof. It is agreed that if the Participant
does, or attempts to do, or suffers any of such prohibited acts or events
specified in the immediately preceding sentence, then forthwith upon the
occurrence of such act or event such shares shall be automatically forfeited and
canceled, without payment by the Company of any consideration therefor and
without any notice, demand, period of time or legal or administrative
proceeding.     8.   Ownership Rights. Subject only to the provisions of this
Agreement, the Participant shall have all of the rights, powers and privileges
of an owner of shares of Common Stock, including without limitation the right to
vote such shares and to receive non-liquidating cash dividends and
non-liquidating distributions thereon, with respect to shares of Restricted
Stock awarded hereunder notwithstanding that certificates representing any or
all of such shares are retained by the Company pursuant to Section 4 hereof;
provided, however, that all such rights shall terminate automatically with
respect to any shares forfeited and canceled pursuant to Sections 2 or 7 of this
Agreement.

4



--------------------------------------------------------------------------------



 



  9.   Endorsement on Share Certificates. The Participant agrees that the
certificates representing any Restricted Stock subject to the forfeiture and
cancellation provisions of Section 2 may have endorsed upon them in a
conspicuous manner a legend in substantially the following form:

“The voluntary or involuntary transfer or encumbrance of the shares represented
by this certificate are restricted by, and such shares are subject to, the
provisions of a certain agreement between the company and the registered holder
hereof (which agreement, among other things, subjects such shares to possible
forfeiture and cancellation), a copy of which is on file at the principal office
of the company and will be furnished to the holder of this certificate upon
request without charge.”

      When the forfeiture and cancellation provisions of Section 2 hereof expire
or terminate as to any of such shares, the Company shall, upon the Participant’s
request and at no charge to the Participant, exchange the certificates
representing the shares that contain the endorsement provided for herein for new
certificates representing those of the shares as to which such rights have
expired or terminated containing no such endorsement and certificates containing
such endorsement representing the balance of the shares as to which such rights
have not expired or terminated.     10.   No Contract of Employment. The
Participant acknowledges and agrees that this Agreement shall not be construed
to give Participant any right to be retained in the employ of the Company or any
Subsidiary, and that the right and power of the Company or any Subsidiary to
dismiss or discharge the Participant (with or without cause) is strictly
reserved. The Participant recognizes that, in the event of any such discharge,
the forfeiture provisions of Section 2 hereof shall be fully applicable.     11.
  Tax Withholding. Participant acknowledges that the Company is required, and
hereby specifically authorizes the Company, to deduct and withhold from the
wages, salary or other income payable by the Company to Participant from time to
time, the requisite amounts required to be so deducted and withheld for federal,
state or local taxes with respect to the award of Restricted Stock hereunder.
Participant specifically authorizes the Company to withhold such amounts from
time to time, as required by law, in connection with the termination or
expiration of the forfeiture provisions of Section 2 hereof. Participant agrees
that the Company may, at its election, require Participant to pay to the Company
(for such withholding on behalf of Participant) any amounts required to be so
withheld if such amounts are not directly withheld from such wages, salary or
other income, and in such event Participant shall forthwith make such payments.
    12.   Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the
internal substantive laws of the State of Delaware.

5



--------------------------------------------------------------------------------



 



  13.   Notices. Any notice or other communication required or permitted
hereunder shall be sufficiently given only if delivered personally or sent by
registered or certified mail, postage prepaid, to the Company at its principal
place of business, or to the Participant at the address below or any address of
Participant appearing on the Company’s stock records, or to such other address
or addresses as shall be furnished in writing in the foregoing manner by either
party to the other party, and shall be deemed to have been given as of the date
so personally delivered or two days after the date deposited in the United
States mail, as the case may be.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            BREEZE-EASTERN CORPORATION
            Name:         Title:           PARTICIPANT
      [NAME]       Address:             

Grant Number: 00XXXX

6